Whitman, J.
This is a claim for Compensation of Victim of Violent Crimes pursuant to G.Lc. 258A While it was stipulated that the plaintiff (appellant) was a victim of a violent crime the court found that the she sustained no loss compensable under the statute and therefore denied relief The trial judge in his “findings and order" accurately applied the law. The court found that the plaintiff was not disabled from the practice of law by the injuries sustained in the violent crime. He found that the plaintiff failed to establish “the requisite causal link between her loss of earnings and her alleged injury to make herself eligible for the damages which she claims.” [A-7] “Plaintiff in the instant case has not established a causal link between her inability to practice law and her injury.” “She has not proven a loss of earnings which was the *173direct and immediate consequence other injury.” [A-8].
It is not necessary to repeat at length the traditional maxims concerning the role of an appellate court and a trial court The trial court has made findings. It is not for us to intrude into that areaunless the findings are clearly erroneous. They are not. Those findings are fatal to the plaintiffs case.
The statement of facts contained in brief for appellant is improper in that she sets forth facts not contained in the Report. This court does not and cannot look beyond the Report for its record for appellate review. Indeed even if these “facts” were in the record they were manifestly not found by the trial judge and therefore would not be before us in any event
The same may be said about the plaintiffs argument concerning the procedural question of whether or not she was deprived of an evidentiary hearing. Nothing to this effect can be found in the Report and if there were an issue it has not been preserved for appellate review.
REQUEST FOR ARGUMENT BY TELEPHONE
The appellantmadearequestfor appellate argumentby telephone less thanaweek before the date set for argument. (Although the request is dated October 3, it was received by the clerk October 7). The resources necessary to conduct a proper telephonic argument are not readily available to us, particularly on short notice without good cause. The panel is not satisfied that the appellant has provided a sufficient or timely showing of the need for such a procedure other than an assertion that she is “too traumatized by the violent crime which [she] was the victim of in this matter to appear meaningfully before three judges.” For these reasons the request was denied. W e have considered the case based on the submission of the parties upon their briefs and have in no way prejudiced the plaintiff or the Commonwealth by the absence of oral argument
There is no error. It is therefore ordered that the Report is dismissed.